Citation Nr: 0126212	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected headaches consistent with an injury to the 
posterior neck.

2.  Entitlement to service connection for voluntary ptosis of 
the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1990 with a prior period of active duty for training from May 
to August 1985.

This appeal arises from a May 2000 rating decision of the 
Phoenix, Arizona Regional Office (RO), which, inter alia, 
denied entitlement to service connection for voluntary ptosis 
of the eyes and granted service connection for headaches 
consistent with injury to the posterior neck.  A 10 percent 
evaluation was assigned for headaches, effective from May 
1991, under Diagnostic Codes (DC) 8045-9304.

In regard to the claim for a higher evaluation for the 
service connected headaches, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In this case, as the May 2000 rating action was the initial 
grant of service connection for headaches, the Board will 
consider whether a staged rating should be assigned for the 
veteran's service connected headaches.  In this way, the 
Court's holding in Fenderson will be addressed in the 
adjudication of the veteran's appeal. 

The veteran testified before the undersigned member of the 
Board at an August 2001 Travel Board hearing.



FINDINGS OF FACT

1.  The veteran's post-concussive injury is manifested by 
headaches only with no evidence of multi-infarct dementia or 
purely neurological disability.

2.  The veteran does not currently suffer from a disability 
of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service connected headaches have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.124(a), Diagnostic Codes 8045, 9304 (2001).

2.  A disability of the eyes to include voluntary ptosis was 
not incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

Some service medical records were received in November 1991 
to include a June 1986 notation which shows that the veteran 
complained of general malaise, severe headaches, a sore 
throat, dizziness and stomach cramps of one day duration.  
Headaches were localized to the frontal and occipital lobes.  
Examination of the eyes was within normal limits.  The 
assessments were tonsillitis, tension headaches and otitis 
externa.  

On the December 1989 separation physical examination, the 
eyes were clinically evaluated as normal.  A history of a 
head injury was reported.

Additional service medical records were received in November 
1998.  A June 1989 notation shows that the veteran had been 
assaulted by a male with a billy club.  There was significant 
trauma of the head and neck.  The veteran had been taken by 
surprise from behind and struck from behind with a miniature 
baseball bat.  The diagnoses were a concussion; a soft tissue 
injury of the right elbow; and a contusion and laceration of 
the face and hand.

Of record are VA outpatient treatment notations from 1990 to 
1999.  In May 1991, the veteran reported having vision 
problems since a 1989 head trauma.  The veteran was seen in 
the eye clinic for the first time in June 1991.  Since 
suffering a head trauma, the veteran had experienced 
occipital throbbing headaches.  He was referred to evaluation 
for ocular motility problem.  There was moderate voluntary 
ptosis.  The impression was no ocular motility problem.  Eye 
examination was otherwise unremarkable.  In September 1992, a 
history of a head injury was reported.  The impression was 
posttraumatic tension headaches. 

In November 1998, it was reported that the veteran had been 
referred to biofeedback for chronic headaches.  Pain was 
located at the back of the head and neck and would spread 
over the head as it increased in intensity.  Pain was also 
described as throbbing and the veteran reported 
photosensitivity.  Headaches had been described in the record 
as both tension and migraine, though he was currently being 
treated for tension headaches.  In February 1999, the veteran 
was seen for what was assessed as being tension vs. cluster 
headaches.  A CT scan of the head was negative.  A March 1999 
notation shows that the veteran was seen for emg biofeedback 
training.  He practiced daily but he reported having 2 
headaches during the past week.  In June 1999, the veteran 
was seen for tension headaches.  

On VA neurology examination in April 2000, the examiner noted 
that the veteran's claims folder and local file had been 
reviewed prior to the examination.  The veteran had a history 
of a normal CT scan of the head.  The veteran had been hit in 
the back of the head numerous times with a small sized bat.  
He had a poor memory of the event.  He had been observed for 
several days.  The veteran reported a history of headaches 
since this injury.  A typical headache would radiate up 
through the neck into the head.  He had photophobia and wore 
sunglasses.  He would have phonophobia when the headaches 
became severe.  Headaches occurred approximately 2 times a 
week and would last as long as a day.  He had not found any 
medication which would help.  The idea of there being 
occipital neuralgia was brought up by a neurologist secondary 
to the veteran having a pressure point in the back of the 
neck which was noticeably worse after palpation.  The 
impression was headaches consistent with an injury to the 
posterior neck.  The idea of the problem being an occipital 
neuralgia exacerbating headache appeared to be consistent 
with the veteran's history and pattern of injury.  It seemed 
extremely likely that his headaches were related to his 
trauma as he had no prior headaches.  In addition, the 
pattern of the headaches would be typical for a posterior 
neck trauma.  

The veteran testified in August 2001 that he would develop 
headaches when he held his head the wrong way; that he had to 
squint in the sun along and his eyes would become blurry; 
that he was on medications for headaches (mostly muscle 
relaxers) which did not help with the frequency of his 
headaches; that on a normal day there would be a dull pain at 
the base of the head; that when his neck muscles started to 
spasm, he would develop severe headaches which required him 
to take pills and go to bed; and that severe headaches 
occurred about once a month.


II.  Claim for higher evaluation.

Service connection is in effect for headaches consistent with 
injury to the neck evaluated as 10 percent disabling under 
Diagnostic Codes 8045-9304 of VA's Schedule for Rating 
Disabilities.  

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fenderson v. West, 12 Vet App 119 (1999), the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As the claim for a higher 
evaluation for headaches involves a rating assigned in 
connection with the grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

A 10 percent evaluation has been assigned for the service 
connected headaches.  The veteran's disability was originally 
evaluated under 38 C.F.R. § 4.124a, Code 8045, the rating 
code for brain disease due to trauma.  Review of the medical 
evidence in the claims folder reveals that the veteran has 
never manifested any symptoms of delirium, dementia, or other 
cognitive disorder.

Diagnostic Code 8045, brain disease due to trauma, provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis etc., following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Code 8045.

Evidence of record shows that during the appeal period the 
veteran has continued to complain of severe headaches which 
occur on a regular basis.  Approximately once a month, the 
veteran testified that he would experience an incapacitating 
headache.  Both VA outpatient treatment records and the 
report of VA neurological examination conducted in April 
2000, indicate a diagnosis of post-traumatic headaches with 
no evidence of neurological disorder or dementia.  In fact, 
the VA examiner in April 2000, provided a medical opinion 
based upon a review of the complete medical record and a 
current examination to the effect that the veteran had 
headaches consistent with an injury to the neck and it was 
concluded that it was extremely likely that the veteran's 
headaches were related to trauma.  There is no medical 
evidence or opinion to the contrary.  The veteran has also 
presented testimony to the effect that, in essence, the 
veteran is entitled to a higher rating because his headaches 
have increased in frequency and severity in recent years.

After a careful review of the evidence, it is found that 
entitlement to an evaluation in excess of 10 percent on a 
schedular basis is not warranted.  There is no evidence that 
the veteran has been diagnosed with multi-infarct dementia; 
therefore, there is no basis to grant an evaluation in excess 
of 10 percent pursuant to diagnostic code 9304.  Furthermore, 
there is no medical evidence of purely neurological 
disabilities symptomatic of brain trauma; thus, a higher 
rating than 10 percent would not be warranted under any 
diagnostic code dealing with such disabilities.  See 38 
C.F.R. 4.24a, code 8045.  In view of the above, the holding 
in Fenderson has no application in this case as there has 
never been a basis for the assignment of an evaluation for 
headaches in excess of 10 percent. 

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
headaches consistent with injury to the neck.  Consequently, 
the doctrine of reasonable doubt is not for application in 
this case.

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  There has been 
no showing that the appellant's headaches have necessitated 
any periods of hospitalization.  The veteran testified that 
he is engaged in a work/study program.  He has missed some 
school and work time, but he was able to make up this lost 
time.  In the absence of any exceptional or unusual factors, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


III.  Service connection for the eyes.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2001). 

It is the veteran's contention that he currently suffers from 
a disability of the eyes that is related to service.  The 
evidence does not support this allegation.

The service medical records are silent regarding the presence 
of a disability of the eyes.  Post service evidence shows the 
presence of voluntary ptosis; however, the same medical 
notation indicated that there was no ocular motility problem.  
Eye examination was otherwise unremarkable.  The remainder of 
the medical record is silent regarding disability of the 
eyes.  The veteran has offered personal statements and 
testimony to the effect that he currently suffers from eye 
disability that is related to the head injury suffered during 
service.  There is no competent medical evidence of record to 
establish a medical basis for this contention as the Court 
has held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the veteran is a health care professional or that he 
otherwise has any specialized training or knowledge in the 
science of determining the presence of etiologies of medical 
conditions.  Therefore, the lay opinion offered by the 
veteran is beyond the scope of his competence.  Black v. 
Brown, 10 Vet. App. 279 (1997).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for disability of the eyes as there is no 
competent medical evidence to establish that he currently 
suffers from a chronic eye disability to include voluntary 
ptosis which is related to service.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

With regard to the above claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000.  
Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was notified in the 
statement of the case issued in July 2000 of the provisions 
of law relied on, the facts developed in this case, and of 
the reasoning used in reaching a decision on the issues in 
this case.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  In fact, 
the veteran has indicated on the record that all of his post 
service medical treatment was provided to him at the Tucson 
VA medical center.  The RO has obtained all available medical 
records from this medical facility.  In addition, the veteran 
was afforded a VA neurology examination in April 2000 to 
include a  medical opinion as to the etiology of the service 
connected headaches.  Further development does not seem to be 
possible.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service connected headaches consistent with injury to the 
neck is denied.

Entitlement to service connection for voluntary ptosis of the 
eyes is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

